Citation Nr: 9915499	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969 and he served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

The veteran testified in support of his claim at a hearing 
held at the RO before a Hearing Officer in March 1998, and at 
a hearing held before the undersigned traveling member of the 
Board in April 1999.  In sum, the veteran's testimony was 
that the only back trauma he has ever incurred was during 
basic training when he was beaten with a punji stick by a 
drill sergeant (page 2 of the transcript of the RO hearing 
and 3 of the transcript of the travel board hearing).  He 
then continued to have low back problems when he served in 
Vietnam as a medical corpsman and had a lumbosacral X-ray 
which he was told was negative (page 3 of the transcript of 
the RO hearing and pages 3 and 4 of the transcript of the 
travel board hearing).  He has only received VA post service 
treatment for low back disability, which he first sought in 
1990 when his low back pain increased in severity (page 4 of 
the transcript of the RO hearing and page 7 of the travel 
board hearing).  

An inservice X-ray in November 19967 revealed the veteran's 
lumbosacral spine was negative but there was a metallic 
density which was seen to be superimposed upon the colon in 
the left upper quadrant of the abdomen but it was felt that 
this was not of any significance.  

VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action suggests 
that the veteran underwent VA 


hospitalization in August 1973.  The admission diagnoses 
included that of arthritis of the lumbar spine and herniated 
disc was to be ruled out.  However, the actual records of 
this hospitalization are not on file, and it is unclear 
whether there have been any attempts to locate them by the 
RO.

Lumbosacral X-rays taken during a VA hospitalization in May 
1990 revealed spondylotic changes and a myelogram revealed a 
central herniated disc at L4-5.  

Based on the veteran's testimony about his continuos back 
symptoms since service, it appears that the VA clinical 
records in 1973 (about 4 years after service) may have some 
bearing upon his claim.  Thus, in all fairness, those VA 
hospitalization records in 1973 should be obtained.  

Accordingly, the case is remanded for the following actions:

1.  The RO should make the necessary 
arrangements in order to obtain all the 
records of the veteran's VA 
hospitalization in August 1973.   The RO 
should follow any leads to their 
location, and all efforts, including any 
negative results should be documented.  
Once the records are obtained, they 
should be reviewed to determine if there 
are any other outstanding VA clinical 
records which are not on file.  If so, 
those clinical records should also be 
obtained.       

2.  After completion of the foregoing, 
the RO should review and readjudicate 
issue of service connection for the 
veteran's back disorder with 
consideration of all the evidence of 
record.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).



3.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The veteran is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).


If the decision remains adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).     


